Exhibit 10.23
 
AGILE SOFTWARE CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted October 17, 2002
 

 
1.
 
ESTABLISHMENT AND PURPOSE

 
1.1      Establishment. The Agile Software Corporation Executive Retention and
Severance Plan (the “Plan”) is hereby established by the Compensation Committee
of the Board of Directors of Agile Software Corporation, effective October 17,
2002 (the “Effective Date”).
 
1.2      Purpose. The Company draws upon the knowledge, experience and advice of
its Officers and Key Employees in order to manage its business for the benefit
of the Company’s stockholders. Due to the widespread awareness of the
possibility of mergers, acquisitions and other strategic alliances in the
Company’s industry, the topic of compensation and other employee benefits in the
event of a Change in Control is an issue in competitive recruitment and
retention efforts. The Committee recognizes that the possibility or pending
occurrence of a Change in Control could lead to uncertainty regarding the
consequences of such an event and could adversely affect the Company’s ability
to attract, retain and motivate its Officers and Key Employees. The Committee
has therefore determined that it is in the best interests of the Company and its
stockholders to provide for the continued dedication of its Officers and Key
Employees notwithstanding the possibility or occurrence of a Change in Control
by establishing this Plan to provide designated Officers and Key Employees with
enhanced financial security in the event of a Change in Control. The purpose of
this Plan is to provide its Participants with specified compensation and
benefits in the event of termination of employment under circumstances specified
herein upon or following a Change in Control.
 

 
2.
 
DEFINITIONS AND CONSTRUCTION

 
2.1      Definitions. Whenever used in this Plan, the following terms shall have
the meanings set forth below:
 
(a)    “Annual Bonus” means an amount equal to the greatest of (1) the aggregate
of all bonuses earned by the Participant (whether or not actually paid) under
the terms of the programs, plans or agreements providing for such bonuses for
the fiscal year of the Company immediately preceding the fiscal year of the
Change in Control, (2) the aggregate of all bonuses earned by the Participant
(whether or not actually paid) under the terms of the programs, plans or
agreements providing for such bonuses for the fiscal year of the Company
immediately preceding the fiscal year of the Participant’s Termination Upon a
Change in Control, or (3) the aggregate of all annual bonuses that would be
earned by the Participant at the targeted annual rate (assuming attainment of
100% of all applicable performance goals) under the terms of the programs, plans
or agreements providing for such bonuses in which the Participant was
participating for the fiscal year of the Participant’s Termination Upon a Change
in Control.



Page 4



--------------------------------------------------------------------------------

 
(b)    “Base Salary Rate” means a Participant’s monthly base salary determined
at the greater of (1) the Participant’s monthly base salary rate in effect
immediately prior to the Participant’s Termination Upon a Change in Control or
(2) the Participant’s monthly base salary rate in effect immediately prior to
the applicable Change in Control. For this purpose, base salary does not include
any bonuses, commissions, fringe benefits, car allowances, other irregular
payments or any other compensation except base salary.
 
(c)    “Benefit Period” means with respect to all Participants, a period of six
(6) months.
 
(d)    “Board” means the Board of Directors of the Company.
 
(e)    “Cause” means the occurrence of any of the following, as determined in
good faith by a vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board):
 
(1)    the Participant’s commission of any act of fraud, embezzlement or
dishonesty;
 
(2)    the Participant’s unauthorized use or disclosure of confidential
information or trade secrets of any member of the Company Group; or
 
(3)    the Participant’s intentional misconduct adversely affecting the business
or affairs of any member of the Company Group.
 
(f)    “Change in Control” means, except as otherwise provided in the
Participation Agreement applicable to a given Participant, the occurrence of any
of the following:
 
(1)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of (i) the outstanding
shares of common stock of the Company or (ii) the total combined voting power of
the Company’s then-outstanding securities entitled to vote generally in the
election of directors;
 
(2)    the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;



Page 5



--------------------------------------------------------------------------------

 
(3)    the sale or disposition of all or substantially all of the Company’s
assets or consummation of any transaction having similar effect (other than a
sale or disposition to one or more subsidiaries of the Company);
 
(4)    a change in the composition of the Board within any consecutive two-year
period as a result of which fewer than a majority of the directors are Incumbent
Directors.
 
(g)    “Change in Control Period” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring eighteen
(18) months thereafter.
 
(h)    [Intentionally left blank]
 
(i)    [Intentionally left blank]
 
(j)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto and any applicable regulations promulgated thereunder.
 
(k)    “Committee” means the Compensation Committee of the Board.
 
(l)    “Company” means Agile Software Corporation, a Delaware corporation, and,
following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.
 
(m)    “Company Group” means the group consisting of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof.
 
(n)    “Disability” means a Participant’s permanent and total disability within
the meaning of Section 22(e)(3) of the Code.
 
(o)    “Good Reason” means the occurrence of any of the following conditions
upon or following a Change in Control, without the Participant’s informed
written consent, which condition(s) remain(s) in effect ten (10) days after
written notice to the Company from the Participant of such condition(s):
 
(1)    assignment of the Participant to a position that is not a Substantive
Functional Equivalent of the position which the Participant occupied immediately
prior to the Change in Control;
 
(2)    a decrease in the Participant’s Base Salary Rate or a decrease in the
Participant’s target bonus amount (excluding any bonus in the form of sales
compensation or pursuant to sales incentive programs, and, in any event, subject
to applicable performance requirements with respect to the actual amount of
bonus compensation earned by the Participant);
 
(3)    any failure by the Company to (i) continue to provide the Participant
with the opportunity to participate, on terms no less favorable than those in
effect for



Page 6



--------------------------------------------------------------------------------

 
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company Group then
held by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Company Group’s life, disability, health,
dental, medical, savings, profit sharing, stock purchase and retirement plans,
if any, in which the Participant was participating immediately prior to the date
of the Change in Control, or their equivalent, or (ii) provide the Participant
with all other fringe benefits (or their equivalent) from time to time in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company Group
then held by the Participant;
 
(4)    the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way), or the
imposition of travel requirements substantially more demanding of the
Participant than such travel requirements existing immediately prior to the
Change in Control; or
 
(5)    any material breach of this Plan by the Company with respect to the
Participant.
 
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any condition constituting Good
Reason hereunder. For the purposes of any determination regarding the existence
of Good Reason hereunder, any claim by the Participant that Good Reason exists
shall be presumed to be correct unless the Company establishes to the Board that
Good Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership.
 
(p)    “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
 
(q)    “Key Employee” means an individual, other than an Officer, who,
immediately prior to the consummation of a Change in Control, is employed by the
Company Group and has been designated by the Board or the Committee as eligible
to participate in the Plan.
 
(r)    “Officer” means an individual who, immediately prior to the consummation
of a Change in Control, serves as an officer of the Company as appointed by the
Board.
 
(s)    “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control.



Page 7



--------------------------------------------------------------------------------

 
(t)    “Participant” means each Officer and each Key Employee designated by the
Committee to participate in the Plan provided such individual has executed a
Participation Agreement.
 
(u)    “Participation Agreement” means an Agreement to Participate in the Agile
Software Corporation Executive Retention and Severance Plan in the form attached
hereto as Exhibit A or in such other form as the Committee may approve from time
to time; provided, however, that, after a Participation Agreement has been
entered into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the Company.
The terms of such forms of Participation Agreement need not be identical with
respect to each Participant. For example, a Participation Agreement may limit
the duration of a Participant’s participation in the Plan or may modify the
definition of “Change in Control” with respect to a Participant.
 
(v)    “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the appropriate form
attached hereto as Exhibit B, with any modifications thereto determined by legal
counsel to the Company to be necessary or advisable to comply with applicable
law or to accomplish the intent of Section 8 hereof.
 
(w)    “Restricted Stock” means any shares of the capital stock of the Company
or of any other member of the Company Group granted to a Participant by the
Company or any other Company Group member or acquired upon the exercise of an
Option, whether such shares are granted or acquired before or after a Change in
Control, including any shares issued in exchange for any such shares by a
Successor or any other member of the Company Group.
 
(x)    “Substantive Functional Equivalent” means an employment position occupied
by a Participant after a Change in Control that:
 
(1)    is in a substantive area of competence (such as, accounting, executive
management, finance, human resources, marketing, sales and service, or
operations, etc.) that is consistent with the Participant’s experience and not
materially different from the position occupied by the Participant immediately
prior to the Change in Control;
 
(2)    allows the Participant to serve in a role and perform duties that are
functionally equivalent to those performed immediately prior to the Change in
Control (such as, business unit executive with profit and loss responsibility,
product line manager, marketing strategist, geographic sales manager, executive
officer, etc.); and
 
(3)    does not otherwise constitute a material, adverse change in the
Participant’s responsibilities or duties, as measured against the Participant’s
responsibilities or duties prior to the Change in Control, causing it to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent.
 
(y)    “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.



Page 8



--------------------------------------------------------------------------------

 
(z)    “Termination Upon a Change in Control” means the occurrence of any of the
following events:
 
(1)    termination by the Company Group of the Participant’s employment for any
reason other than Cause during the Change in Control Period; or
 
(2)    the Participant’s resignation for Good Reason during the Change in
Control Period from all capacities in which the Participant is then rendering
service to the Company Group;
 
provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
 
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
 
3.      ELIGIBILITY
 
The Board or Committee shall designate those Officers and Key Employees who
shall be eligible to become Participants in the Plan.
 
4.      TREATMENT OF OPTIONS AND RESTRICTED STOCK UPON A CHANGE IN CONTROL
 
In the event of a Change in Control or Termination Upon a Change in Control, the
vesting and exercisability of each outstanding Option and the vesting of shares
of Restricted Stock held by a Participant shall be determined by the provisions
contained in the agreement between the Company (or other Company Group member)
and the Participant evidencing such Option or award of Restricted Stock,
including any modification to such agreement pursuant to an employment or other
agreement between the Company (or other Company Group member) and the
Participant.
 
5.      SEVERANCE BENEFITS
 
In the event of a Participant’s Termination Upon a Change in Control and
provided that the Participant has executed and not revoked a Release at the time
of such Termination Upon a Change in Control, the Participant shall be entitled
to receive, in addition to all compensation and benefits earned by the
Participant through the date of the Participant’s termination of employment, the
following severance payments and benefits:
 
5.1    Salary and Bonus. Subject to Section 6, within thirty (30) days following
the later of the Participant’s termination of employment or the last day
following the Participant’s execution of the Release on which the Participant
may, by its terms, revoke such Release, the Company shall pay to the Participant
in a lump sum cash payment an amount equal



Page 9



--------------------------------------------------------------------------------

 
to the sum of (a) the Participant’s Base Salary Rate multiplied by the number of
months in the Benefit Period applicable to the Participant and (b) fifty percent
(50%) of the Participant’s Annual Bonus.
 
5.2      Health and Life Insurance Benefits. For the period commencing
immediately following the Participant’s termination of employment and continuing
for the duration of the Benefit Period applicable to the Participant, the
Company shall arrange to provide the Participant and his or her dependents with
health (including medical and dental) and life insurance benefits substantially
similar to those provided to the Participant and his or her dependents
immediately prior to the date of such termination of employment (without giving
effect to any reduction in such benefits constituting Good Reason). Such
benefits shall be provided to the Participant at the same premium cost to the
Participant and at the same coverage level as in effect as of the Participant’s
termination of employment (without giving effect to any reduction in such
benefits constituting Good Reason); provided, however, that the Participant
shall be subject to any change in the premium cost and/or level of coverage
applicable generally to all employees holding the position or comparable
position with the Company which the Participant held immediately prior to the
Change in Control. The Company may satisfy its obligation to provide a
continuation of health insurance benefits by paying that portion of the
Participant’s premiums required under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) that exceed the amount of premiums that the
Participant would have been required to pay for continuing coverage had he or
she continued in employment. If the Company is not reasonably able to continue
such coverage under the Company’s benefit plans, the Company shall provide
substantially equivalent coverage under other sources or will reimburse the
Participant for premiums (in excess of the Participant’s premium cost described
above) incurred by the Participant to obtain his or her own such coverage. If
the Participant becomes eligible to receive such coverage under another
employer’s benefit plans during the applicable Benefit Period, the Participant
shall report such eligibility to the Company, and the Company’s obligations
under this Section 5.2 shall be secondary to the coverage provided by such other
employer’s plans. For the balance of any period in excess of the applicable
Benefit Period during which the Participant is entitled to continuation coverage
under COBRA, the Participant shall be entitled to maintain coverage for himself
or herself and the Participant’s eligible dependents at the Participant’s own
expense.
 
5.3      Indemnification; Insurance.
 
(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict



Page 10



--------------------------------------------------------------------------------

 
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
(b)    For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors’ and officers’ liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company’s continuing officers and directors.
 
6.      FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE
 
6.1    Excess Parachute Payment. In the event that any payment or benefit
received or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “Payments”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “Excise Tax”) due to the
characterization of such Payments as an excess parachute payment under Section
280G of the Code, then, notwithstanding the other provisions of this Plan, the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to the Participant.
 
6.2    Determination by Accountants. Upon the occurrence of any event (the
“Event”) that would give rise to any Payments pursuant to this Plan, the Company
shall promptly request a determination in writing to be made within thirty (30)
days of the date of the Event by independent public accountants (the
“Accountants”) selected by the Company and reasonably acceptable to the
Participant of the amount and type of such Payments which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section. In the event that the report of the Accountants is
not received within thirty (30) days following the Participant’s Termination
Upon Change in Control, the Company shall pay to the Participant the cash
severance benefits required by Section 5.1 above (subject to any reduction
necessary to produce the greatest after-tax benefit to the Participant) within
ten (10) days of the date of the Accountants’ report of their determination.
 
7.      CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
 
7.1    Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 5 and 6.
 
7.2    Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 7.2 and is



Page 11



--------------------------------------------------------------------------------

 
approved by the Board or the Committee, the total amount of payments and
benefits that may be received by the Participant as a result of the events
described in Sections 4, 5 and 6 pursuant to (a) the Plan, (b) any agreement
between the Participant and the Company or (c) any other plan, practice or
statutory obligation of the Company, shall not exceed the amount of payments and
benefits provided by this Plan upon such events (plus any payments and benefits
provided pursuant to an agreement evidencing an Option or award of Restricted
Stock, as described in Section 4, or a Prior Indemnity Agreement, as described
in Section 5.3(a)), and the aggregate amounts payable under this Plan shall be
reduced to the extent of any excess (but not below zero).
 

 
8.
 
EXCLUSIVE REMEDY

 
The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to an agreement evidencing an Option or award of
Restricted Stock, as described in Section 4, or a Prior Indemnity Agreement, as
described in Section 5.3(a)), if applicable, shall constitute the Participant’s
sole and exclusive remedy for any alleged injury or other damages arising out of
the cessation of the employment relationship between the Participant and the
Company in the event of the Participant’s Termination Upon a Change in Control.
The Participant shall be entitled to no other compensation, benefits, or other
payments from the Company as a result of any Termination Upon a Change in
Control with respect to which the payments and benefits described in Section 5
and Section 6 (plus any payments and benefits provided pursuant to an agreement
evidencing an Option or award of Restricted Stock, as described in Section 4, or
a Prior Indemnity Agreement, as described in Section 5.3(a)), if applicable,
have been provided to the Participant, except as expressly set forth in this
Plan or, subject to the provisions of Sections 7.2, in a duly executed
employment agreement between Company and the Participant.
 

 
9.
 
PROPRIETARY AND CONFIDENTIAL INFORMATION

 
The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company.
 

 
10.
 
NONSOLICITATION

 
If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to an agreement evidencing an Option or award of Restricted Stock, as
described in Section 4, or a Prior Indemnity Agreement, as described in Section
5.3(a)), then for a period equal to the Benefit Period applicable to a
Participant following the Participant’s Termination Upon a Change in Control,
the Participant shall not, directly or indirectly, recruit, solicit or invite
the solicitation of any employees of the Company to terminate their employment
relationship with the Company.
 

 
11.
 
NO CONTRACT OF EMPLOYMENT

 
Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship.



Page 12



--------------------------------------------------------------------------------

 
Accordingly, either the Participant or the Company may terminate the
relationship at any time, with or without cause, and with or without notice
except as otherwise provided by Section 14. In addition, nothing in this Plan
shall in any manner obligate any Successor or other member of the Company Group
to offer employment to any Participant or to continue the employment of any
Participant which it does hire for any specific duration of time.
 

 
12.
 
ARBITRATION

 
12.1    Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Plan, the interpretation, validity or enforceability of this
Plan or the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association; provided, however, that (a)
the arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to trade secrets, confidential and proprietary
information or other intellectual property; and (b) this arbitration provision
shall not preclude the parties from seeking legal and equitable relief from any
court having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of intellectual property. Judgment
may be entered on the award of the arbitrator in any court having jurisdiction.
 
12.2    Site of Arbitration. The site of the arbitration proceeding shall be in
San Jose, California or any other site mutually agreed to by the Company and the
Participant.
 
12.3    Costs and Expenses Borne by Company. All costs and expenses of
arbitration, including but not limited to reasonable attorneys’ fees and other
costs reasonably incurred by the Participant in connection with an arbitration
in accordance with this Section 12, shall be paid by the Company.
Notwithstanding the foregoing, if the Participant initiates the arbitration, and
the arbitrator finds that the Participant’s claims were totally without merit or
frivolous, then the Participant shall be responsible for the Participant’s own
attorneys’ fees and costs.
 
13.    SUCCESSORS AND ASSIGNS
 
13.1    Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. Failure of the Company to obtain such agreement shall be a material
breach of this Plan and shall entitle the Participant to resign for Good Reason
and to receive the benefits provided under this Plan in the event of Termination
Upon a Change in Control.
 
13.2    Acknowledgment by Company. If, after a Change in Control, the Company
fails to reasonably confirm that it has performed the obligation described in
Section 13.1 within thirty (30) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.



Page 13



--------------------------------------------------------------------------------

 
13.3    Heirs and Representatives of Participant.  This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.
 

 
14.
 
NOTICES

 
14.1    General.  For purposes of this Plan, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
certified mail, return receipt requested, or by overnight courier, postage
prepaid, as follows:
 
                    (a)    if to the Company:
 
Agile Software Corporation
One Almaden Boulevard
San Jose, California 95113
Attention: General Counsel
 
                    (b)    if to the Participant, at the home address which the
Participant most recently communicated to the Company in writing.
 
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
 
14.2    Notice of Termination. Any termination by the Company of the
Participant’s employment during the Change in Control Period or any resignation
by the Participant during the Change in Control Period shall be communicated by
a notice of termination or resignation to the other party hereto given in
accordance with Section 14.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
 

 
15.
 
TERMINATION AND AMENDMENT OF PLAN

 
This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant. This Plan and/or any Participation Agreement executed by a
Participant may be modified, amended or superseded with respect to such
Participant only by a supplemental written agreement between the Participant and
the Company.
 

 
16.
 
MISCELLANEOUS PROVISIONS

 
16.1    Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies



Page 14



--------------------------------------------------------------------------------

from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Board or the
Company and a Participant, or otherwise create any vested or beneficial interest
in any Participant or the Participant’s creditors in any assets of the Company.
 
16.2    No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section 5.2)
be reduced by any compensation or benefits that the Participant may receive from
employment by another employer. Except as otherwise provided by this Plan, the
obligations of the Company to make payments to the Participant and to make the
arrangements provided for herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant or any third party at any time.
 
16.3    No Representations. By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Plan.
 
16.4    Waiver. No waiver by the Participant or the Company of any breach of, or
of any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
Choice of Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the substantive laws of the State of California,
without regard to its conflict of law provisions.
 
16.5    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
 
16.6    Benefits Not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
 
16.7    Tax Withholding. All payments made pursuant to this Plan will be subject
to withholding of applicable income and employment taxes.
 
16.8    Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal



Page 15



--------------------------------------------------------------------------------

rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged the Participant to consult with the Participant’s
personal legal and financial advisors; and that the Participant has had adequate
time to consult with the Participant’s advisors before executing the
Participation Agreement.
 

 
17.
 
AGREEMENT

 
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Committee on October 17, 2002.
 

--------------------------------------------------------------------------------



Page 16



--------------------------------------------------------------------------------

EXHIBIT B
 
AGREEMENT TO PARTICIPATE IN THE
AGILE SOFTWARE CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted October 17, 2002
 
In consideration of the benefits provided by the Agile Software Corporation
Executive Retention and Severance Plan (the “Plan”), the undersigned employee of
Agile Software Corporation (the “Company”) and the Company agree that, as of the
date written below, the undersigned shall become a Participant in the Plan and
shall be fully bound by and subject to all of its provisions. All references to
a “Participant” in the Plan shall be deemed to refer to the undersigned.
 
The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.
 
The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 12 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between the Company and the undersigned, the employment relationship between the
undersigned and the Company is an “at-will” relationship.
 
Executed on                                                              .
 
PARTICIPANT
                                                                              
                          
Signature
                                                                              
                          
Name Printed
                                                                              
                          
Address
                                                                              
                          
AGILE SOFTWARE CORPORATION
By:                                     
                                                            
 
Title:                                    
                                                         



Page 17



--------------------------------------------------------------------------------

EXHIBIT C
 
GENERAL RELEASE OF CLAIMS
[Age 40 and over]
 
This Agreement is by and between [Employee Name] (“Employee”) and [Agile
Software Corporation or successor that agrees to assume the Executive Retention
and Severance Plan following a Change in Control] (the “Company”). This
Agreement will become effective on the eighth (8th) day after it is signed by
Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.
 
RECITALS
 
A.    Employee was employed by the Company as of                         ,
            .
 
B.    Employee and the Company entered into an Agreement to Participate in the
Agile Software Corporation Executive Retention and Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
                        ,              wherein Employee is entitled to receive
certain benefits in the event of a Termination Upon a Change in Control (as
defined by the Plan), provided Employee signs and does not revoke a Release (as
defined by the Plan).
 
C.    A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]
 
D.    Employee’s employment is being terminated as a result of a Termination
Upon a Change in Control. Employee’s last day of work and termination is
effective as of                         ,             . Employee desires to
receive the payments and benefits provided by the Plan by executing this
Release.
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
 
2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the



Page18



--------------------------------------------------------------------------------

Effective Date, including, but not limited to, any claims of breach of written
contract, wrongful termination, retaliation, fraud, defamation, infliction of
emotional distress, or national origin, race, age, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Age Discrimination In Employment Act of 1967, the Americans with
Disabilities Act, the Fair Employment and Housing Act or any other applicable
law. Notwithstanding the foregoing, this release shall not apply to any right of
the Employee pursuant to Section 5.3 of the Plan or pursuant to a Prior
Indemnity Agreement (as such term is defined by the Plan).
 
3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
 
5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.
 
6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 12 of the Plan.
 
7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in San Jose, California or any other cite mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets,



Page 19



--------------------------------------------------------------------------------

confidential and proprietary information or other intellectual property; and (b)
this arbitration provision shall not preclude the parties from seeking legal and
equitable relief from any court having jurisdiction with respect to any disputes
or claims relating to or arising out of the misuse or misappropriation of
intellectual property. The Company shall bear the costs of the arbitrator, forum
and filing fees and each party shall bear its own respective attorney fees and
all other costs, unless otherwise provided by law and awarded by the arbitrator.
 
8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
 
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.
 
Dated:
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

         
[Employee Name]
         
[Company]
Dated:
  

--------------------------------------------------------------------------------

  
By:
  

--------------------------------------------------------------------------------



Page 20



--------------------------------------------------------------------------------

EXHIBIT D
 
GENERAL RELEASE OF CLAIMS
[Under age 40]
 
This Agreement is by and between [Employee Name] (“Employee”) and [Agile
Software Corporation or successor that agrees to assume the Executive Retention
and Severance Plan following a Change in Control] (the “Company”). This
Agreement is effective on the day it is signed by Employee (the “Effective
Date”).
 
RECITALS
 
A.    Employee was employed by the Company as of                         ,
            .
 
B.    Employee and the Company entered into an Agreement to Participate in the
Agile Software Corporation Executive Retention and Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
                        ,              wherein Employee is entitled to receive
certain benefits in the event of a Termination Upon a Change in Control (as
defined by the Plan), provided Employee signs a Release (as defined by the
Plan).
 
C.    A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]
 
D.    Employee’s employment is being terminated as a result of a Termination
Upon a Change in Control. Employee’s last day of work and termination is
effective as of                         ,              (the “Termination Date”).
Employee desires to receive the payments and benefits provided by the Plan by
executing this Release.
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
 
2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national



Page 21



--------------------------------------------------------------------------------

origin, race, age, sex, sexual orientation, disability or other discrimination
or harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law. Notwithstanding the foregoing, this
release shall not apply to any right of the Employee pursuant to Sections 5.3 of
the Plan or pursuant to a Prior Indemnity Agreement (as such terms are defined
by the Plan).
 
3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
 
5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.
 
6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 12 of the Plan.
 
7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in San Jose, California or any other cite mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court



Page 22



--------------------------------------------------------------------------------

having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of intellectual property. The
Company shall bear the costs of the arbitrator, forum and filing fees and each
party shall bear its own respective attorney fees and all other costs, unless
otherwise provided by law and awarded by the arbitrator.
 
8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
 
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.
 
Dated:
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

         
[Employee Name]
         
[Company]
Dated:
  

--------------------------------------------------------------------------------

  
By:
  

--------------------------------------------------------------------------------



Page 23